Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 1 of 11 Page ID #:3016



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                              Case No.: 2:19-cv-04980-AB (FFMx)
11   NOMADIX, INC.,
                                                ORDER GRANTING PLAINTIFF’S
12                                              MOTION FOR ATTORNEYS’ FEES
                                                AND COSTS [DKT. NOS. 146, 148,
                               Plaintiffs,      152]
13
14   v.
15   GUEST-TEK INTERACTIVE
16   ENTERTAINMENT LTD.,
17
                               Defendants.
18
19
            Before the Court is Plaintiff Nomadix, Inc.’s (“Nomadix”) Motion for
20
     Attorneys’ Fees and Costs. (“Motion,” Dkt. Nos. 146, 148, 152). Defendant Guest-
21
     Tek Interactive Entertainment Ltd. (“Guest-Tek”) filed an Opposition to Nomadix’s
22
     Motion (Dkt. Nos. 160, 164), and Nomadix filed a Reply. (Dkt. Nos. 170-2, 173). The
23
     Court deemed the matter appropriate for decision without oral argument and vacated
24
     the hearing scheduled for June 5, 2020. L.R. 7-15. For the following reasons, the
25
     Court GRANTS the Motion.
26
          I. BACKGROUND
27
           The parties share a long and extensive history, which the Court detailed in its
28
                                              1.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 2 of 11 Page ID #:3017



1    previous orders in this action. The underlying action arose from a License Agreement
2    between the parties, which provides, in relevant part:
3            8.10 Forum Selection. Subject to clauses 7.1 and 7.2, all disputes arising
4            out of or in connection with this Agreement shall be brought in the United States
5            District Court for the Central District of California (“District Court”) and the
6            Parties each consent to the personal jurisdiction of that court. The Parties each
7            waive all objections to venue and all forum non conveniens objections with
8            respect to such District Court and the Parties shall not contest the personal
9            jurisdiction of such District Court or that venue is proper in such District Court.
10           To the extent that any dispute arising out of this Agreement may not be
11           brought in the District Court, such dispute shall be brought in a California
12           Superior Court in Los Angeles County or Orange County (“Superior Court”)
13           and the Parties each consent to the personal jurisdiction of such Superior Court.
14           The Parties each waive all objections and all forum non conveniens objections
15           with respect to such Superior Court and the Parties shall not contest the
16           jurisdiction of such Superior Court or that venue is proper in such Superior
17           Court, except that any Party may make any objection favoring litigation in the
18           District Court. The Parties agree that the prevailing Party in such District
19           Court or Superior Court action will be entitled to reimbursement by the
20           losing Party for any and all legal fees and costs incurred by the prevailing
21           Party in preparing for and conducting such action.
22           (Compl. ¶ 10, Dkt. No. 1) (emphasis added).
23           Nomadix filed this action alleging that Guest-Tek breached the License
24   Agreement because Guest-Tek petitioned the United States Patent and Trademark
25   Office’s (PTO) Patent Trial and Appeal Board (PTAB) for inter partes review of five
26   patents licensed under the License Agreement.1 (See generally Compl.). The Court
27
28   1
         The five inter partes review proceedings spanned over the course of several months.
                                                2.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 3 of 11 Page ID #:3018



1    granted Nomadix’s motions for summary judgment and a permanent injunction. (Dkt.
2    Nos. 113, 121). The Court entered judgment in favor of Nomadix, the prevailing party
3    in this action.2 (Dkt. No. 129). Nomadix now moves under Cal. Civ. Code § 1717(a)
4    and the License Agreement for an award of attorneys’ fees in the amount of
5    $1,228,633 and for $400 in taxable costs.3 ( Dkt. Nos. 146, 148, 152).
6         II. LEGAL STANDARD
7            “State law governs whether a party is entitled to attorney's fees in diversity
8    cases such as this one.” Lagstein v. Certain Underwriters at Lloyd's of London, 725
9    F.3d 1050, 1056 (9th Cir. 2013). In California, awards of attorneys’ fees in actions on
10   a contract are governed by Cal. Civ. Code § 1717. See Douglas E. Barnhart, Inc. v.
11   CMC Fabricators, Inc., 211 Cal. App. 4th 230, 237, 149 Cal. Rptr. 3d 440 (2012).
12            Under Cal. Civ. Code § 1717(a), the prevailing party of an action brought to
13   enforce a contract that specifically provides for attorney’s fees and costs can recover
14   reasonable attorney’s fees and costs.
15        III.   DISCUSSION
16            Nomadix seeks $1,228,633 in attorneys’ fees and costs pursuant to section 1717
17   and the License Agreement. (Mot. at 8). Guest-Tek opposes Nomadix’s request and
18   argues that the fees should be significantly reduced because the request is excessive,
19   unreasonable, and outside the scope of the License Agreement.4 To support its
20
21   The first was initiated on September 5, 2018 and the last was initiated June 18,
     2019—which was after Nomadix filed this lawsuit and sought a preliminary
22   injunction. (Mot. at 2-3; Dkt. Nos. 1, 16).
23   2
      Guest-Tek appealed the Court’s judgment, but after fully briefing the Motion for
24   Attorneys’ Fees and Costs, the parties stipulated to a voluntary dismissal of the appeal
     at the Ninth Circuit. (Dkt. Nos. 132, 169).
25
     3
26    The amount requested in Nomadix’s Application to the Clerk to tax Costs against
     Guest-Tek is $400—the cost of filing this action. (Dkt. No. 148); see Fed. R. Civ. P.
27   54(d)(1).
28   4
         In its Opposition, Guest-Tek primarily argues that the Court should defer
                                                 3.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 4 of 11 Page ID #:3019



1    position, Guest-Tek raises several arguments, which include that Nomadix is not
2    entitled to: (1) inter partes review (IPR) fees; (2) in-house counsel fees; (3) an
3    unsuccessful preliminary injunction motion’s fees; and (4) administrative tasks fees.
4    (Opp’n at 7-14). Guest-Tek also advocates for a ten percent reduction of any awarded
5    fees. (Opp’n at 14). The Court addresses each argument in turn.
6       (1) IPR Fees
7          a. IPR Proceedings
8          Guest-Tek contends that Nomadix is not entitled to recover fees for the five IPR
9    proceedings because they are USPTO Patent Trial and Appeal Board “administrative
10   agency action[s],” and the License Agreement provides only for recovery of fees for
11   “District Court or Superior Court action[s].” (Opp’n at 1, 8).
12         As the Court already addressed in its previous order, Guest-Tek’s PTAB
13   filings—the IPR proceedings—have a connection to the License Agreement. (Dkt.
14   No. 113). The Court already determined that the IPR proceedings constituted a breach
15   of the License Agreement, which Nomadix sought to enforce through this action.
16   (Dkt. No. 113). Guest-Tek continued to pursue these IPR proceedings, despite
17   Nomadix’s filing of this action and attempts to enjoin Guest-Tek. (Mot. at 2–4; Dkt.
18   No. 129). As a result, Nomadix incurred fees and costs to defend itself in the IPR
19   proceedings until this Court determined it to be the prevailing party and granted its
20   summary judgment motion and permanent injunction against Guest-Tek. (Mot. at 2–4;
21   Dkt. No. 113; Dkt. No. 129).
22         For purposes of section 1717, when a contract “provides for an award of fees
23   incurred in enforcing the contract, the prevailing party is entitled to fees for any action
24   ‘on the contract,’ whether incurred offensively or defensively.” Turner v. Schultz, 175
25
26
     consideration on Nomadix’s Motion for Attorneys’ Fees and Costs pending the Ninth
27   Circuit appeal. (Opp’n at 5-6). However, that argument is omitted from the Court’s
     analysis because the parties subsequently stipulated to the voluntary dismissal of the
28   appeal. (Dkt. No. 169).
                                              4.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 5 of 11 Page ID #:3020



1    Cal. App. 4th 974, 979–80, 96 Cal. Rptr. 3d 659 (2009) (citing Shadoan v. World Sav.
2    & Loan Ass’n, 219 Cal. App. 3d 97, 107, 268 Cal. Rptr. 207 (1990)).
3          Guest-Tek’s location-focused argument differentiating between courts and the
4    PTAB is unavailing, especially since it was Guest-Tek that initiated the five IPR
5    proceedings at the PTAB in violation of the express terms of the License Agreement.
6    (Opp’n at 7–8). Nomadix is entitled to recover fees for the IPR proceedings in which
7    it defended itself while it sought enforcement of the License Agreement through this
8    lawsuit.
9          b. Expert Fees
10         Guest-Tek also argues that $125,870 of Nomadix’s requested IPR fees are for
11   IPR experts and should be excluded from Nomadix’s fee award. (Opp’n at 10). The
12   Court agrees.
13         Typically, “attorney fees and expert witness fees are viewed as distinct and
14   independent subsets of the costs of litigation.”5 Olson v. Auto. Club of S. Cal., 42 Cal.
15   4th 1142, 1148, 74 Cal. Rptr. 3d 81 (2008) (citations omitted). And when a contract
16   provides for attorney fees, expert fees are not recoverable as an element of costs. See
17   Robert L. Cloud & Assocs., Inc. v. Mikesell, 69 Cal. App. 4th 1141, 1154, 82 Cal.
18   Rptr. 2d 143, (1999), as modified (Feb. 11, 1999). Accordingly, the requested expert
19   fees in the amount of $125,870 will be excluded from Nomadix’s total award.
20       (2) In-House Counsel Fees
21         Guest-Tek argues that Nomadix is not entitled to fees for in-house counsel
22   Kelly Hughes because he acted as a corporate liaison and was not an active member of
23   the trial team. (Opp’n at 10). Guest-Tek points to some of Hughes’s time entries to
24   show that he was not involved in “active trial preparation work.” (Opp’n at 11).
25         Nomadix concedes that the time entries Guest-Tek takes issue with comprise
26
     5
27    Nomadix raises an unmeritorious argument that “federal law governs awards of
     expert fees” here, even though “state law governs attorneys’ fees in a diversity case.”
28   (Reply at 9). As the Court already stated, California law applies here.
                                               5.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 6 of 11 Page ID #:3021



1    $18,800 of its requested fees. (Reply at 10). However, Nomadix opposes a categorical
2    exclusion of recovery of in-house counsel fees and asserts that Hughes actively
3    participated in developing case strategy at every stage of the case. (Id.). Ultimately,
4    Nomadix is entitled to recover fees for its in-house counsel because courts “discern no
5    basis for discriminating between counsel working for a corporation in-house and
6    private counsel engaged with respect to a specific matter or on retainer. Both are
7    bound by the same fiduciary and ethical duties to their clients. Both are qualified to
8    provide, and do provide, equivalent legal services. And both incur attorney fees and
9    costs within the meaning of Civil Code section 1717 in enforcing the contract on
10   behalf of their client.” PLCM Grp. v. Drexler, 22 Cal. 4th 1084, 1091, 95 Cal. Rptr.
11   2d 198 (2000), as modified (June 2, 2000) (internal citations omitted). The Court will
12   assess the reasonableness of Hughes’s fees in its lodestar calculation.
13      (3) Unsuccessful Preliminary Injunction Motion’s Fees
14         Guest-Tek argues that Nomadix is not entitled to recover fees incurred for work
15   on a preliminary injunction motion that was denied. (Opp’n at 12). Specifically,
16   Guest-Tek insists that Nomadix should not recover $130,053 incurred from June
17   through September 2019, what Guest-Tek labels as the “preliminary injunction phase”
18   of the case. (Opp’n at 12-13). Guest-Tek’s argument is unavailing.
19         “A trial court has discretion to award all or substantially all of the plaintiff's
20   fees even if the court did not adopt each contention raised.” Wysinger v. Auto. Club of
21   S. Cal., 157 Cal. App. 4th 413, 431, 69 Cal. Rptr. 3d 1 (2007) (quoting Downey Cares
22   v. Downey Cmty. Dev. Comm’n, 196 Cal. App. 3d 983, 997, 242 Cal. Rptr. 272
23   (1987)). It is well-established that plaintiffs “are to be compensated for attorney's fees
24   incurred for services that contribute to the ultimate victory in the lawsuit . . . Just as
25   time spent on losing claims can contribute to the success of other claims, time spent
26   on a losing stage of litigation contributes to success because it constitutes a step
27   toward victory.” Cabrales v. City of L.A., 935 F.2d 1050, 1052 (9th Cir. 1991). And “a
28   plaintiff who is unsuccessful at a stage of litigation that was a necessary step to her
                                                6.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 7 of 11 Page ID #:3022



1    ultimate victory is entitled to attorney's fees even for the unsuccessful stage.” Id. at
2    1053.
3            Here, Nomadix’s motion for a preliminary injunction was a necessary step that
4    led to Nomadix’s ultimate victory in the lawsuit. Nomadix ultimately obtained a
5    permanent injunction against Guest-Tek and became the prevailing party in this
6    lawsuit. (Dkt. No. 129). Thus, Nomadix is entitled to recover fees incurred during the
7    “preliminary injunction phase” of this lawsuit.
8          (4) Administrative Tasks Fees
9            Guest-Tek argues that four of Nomadix’s times entries after September 2019,
10   which account for $3,453 in fees, are unreasonable because they reflect administrative
11   tasks and “should be excluded from any fee award.” (Opp’n at 13-14). The tasks
12   Guest-Tek identifies include: voluntarily withdrawing a motion to quash, coordinating
13   deposition locations, placing an order for a transcript, and filing a notice of
14   appearance. (Id.). Nomadix does not dispute the nature of these tasks, but rather takes
15   issue with how Guest-Tek labels them, and vaguely asserts that these tasks constitute
16   legal work that Guest-Tek mischaracterizes as “administrative tasks.” (Reply 13).
17           However, labels are not dispositive. “Tasks which are clerical in nature are not
18   properly billed as attorney fees but are overhead expenses absorbed by counsel. Tasks
19   considered clerical include, but are not limited to, filing motions with the court, filling
20   out and printing documents, preparing affidavits and drafting certificates of service,
21   organizing files, calendaring dates, rescheduling depositions, and sending documents.”
22   League of Wilderness Defs./Blue Mountains Biodiversity Project v. Turner, 305 F.
23   Supp. 3d 1156, 1171 (D. Or. 2018), appeal dismissed sub nom. League of Wilderness
24   Defs./Blue Mountains Biodiversity Project v. U.S. Forest Serv., No. 18-35731, 2019
25   WL 4453723 (9th Cir. Mar. 8, 2019) (internal citations omitted). The time entries
26   Guest-Tek identifies appear to be clerical in nature, so their associated fees in the
27   amount of $3,453 will be excluded from Nomadix’s award.
28   ///
                                                7.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 8 of 11 Page ID #:3023



1        (5) Ten Percent Reduction
2          Guest-Tek urges the Court to give Nomadix’s fee award a “ten percent haircut”
3    because Nomadix’s invoices include “block entries,” “double (or triple) entries,” and
4    “vague entries.” (Opp’n at 15).
5          In response, Nomadix argues that it already incorporated a three percent
6    reduction of its actual overall expenses, so the Court should not apply a ten percent
7    reduction because that would result in a thirteen percent reduction.6 (Reply at 14).
8    Despite Nomadix’s contention, the Court is not confined by arbitrary parameters
9    Nomadix attempts to set. The Court has the authority to impose an across-the-board
10   reduction up to ten percent “based on its exercise of discretion and without a more
11   specific explanation.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir.
12   2008); see also Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992).
13         a. Block Entries
14         Guest-Tek identifies three time entries that it argues constitute block billing.
15   (Opp’n at 15). Two of the time entries identified—dated November 6, 2019 and
16   November 11, 2019—include specific time allocations for each individual task listed
17   within each time entry. (Opp’n at 15; Ex.1, Dkt. No. 150-3). This runs contrary to
18   behavior typically deemed as block billing. See Welch v. Metro. Life Ins. Co., 480
19   F.3d 942, 948 (9th Cir. 2007) (“[B]lock billing makes it more difficult to determine
20   how much time was spent on particular activities.”).
21         b. Double or Triple Entries
22         Guest-Tek also argues that Nomadix’s invoices should be subject to a haircut
23   because three time entries, all dated November 6, 2019, list work performed in
24
25   6
       The Court notes that in its Motion, Nomadix states that the three percent reduction
26   accounts for fees incurred by Knobbe Martens attorneys and staff who “worked a
     relatively small number of hours each.” (Mot. at 8). These are identified as “Other
27   time billers” in the tables Nomadix submitted. (Id.) Thus, Nomadix’s arbitrary three
     percent reduction does not account for vague entries, block entries, or any other issues
28   Guest-Tek raised.
                                              8.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 9 of 11 Page ID #:3024



1    connection to Nomadix’s summary judgment motion. (Opp’n at 15; Ex.1, Dkt. No.
2    150-3). However, the three time entries are for three different attorneys and
3    “[p]articipation of more than one attorney does not necessarily amount to unnecessary
4    duplication of effort.” Democratic Party of Wash. State v. Reed, 388 F.3d 1281, 1286
5    (9th Cir. 2004). “Courts must exercise judgment and discretion, considering the
6    circumstances of the individual case, to decide whether there was unnecessary
7    duplication.” Id. 1286–87. Here, it does not seem to be unreasonable for multiple
8    attorneys to have worked concurrently on the motion for summary judgment.
9          c. Vague Entries
10         Guest-Tek identifies two “vague” time entries: (1) “plan document production”
11   and (2) “plan response to Guest-Tek’s discovery requests [and] draft same responses”
12   dated November 18, 2019 and November 20, 2019, respectively. (Opp’n at 15).
13         Nomadix asserts that because Guest-Tek “served only one set of interrogatories
14   and one set of document requests that month,” the time entries are sufficiently detailed
15   to apprise Guest-Tek of the work performed. (Reply at 15). Other than those two
16   entries, Guest-Tek has not identified any other “vague” entries for the Court to
17   consider.
18      IV.      AWARD AMOUNT
19      (1) Lodestar Calculation
20         The Ninth Circuit uses the “lodestar” method to determine the appropriate
21   amount of attorneys' fees to award. Intel Corp. v. Terabyte Int'l, Inc., 6 F.3d 614, 622
22   (9th Cir. 1993). The lodestar is calculated by multiplying “the number of hours
23   reasonably expended on the litigation by the reasonable hourly rate.” Id. The Supreme
24   Court has “established a ‘strong presumption’ that the lodestar represents the
25   ‘reasonable’ fee[.]” City of Burlington v. Dague, 505 U.S. 557, 562 (1992). While the
26   lodestar amount is presumptively reasonable, a court may adjust it upward or
27   downward based on the Kerr factors. Morales v. City of San Rafael, 96 F.3d 359, 363–
28   64 (9th Cir. 1996), opinion amended on denial of reh'g, 108 F.3d 981 (9th Cir. 1997);
                                             9.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 10 of 11 Page ID #:3025



 1   see also Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69–70 (9th Cir. 1975), cert.
 2   denied, 425 U.S. 951 (1976).7
 3         Nomadix submitted over a hundred pages of invoices, cited cases in which
 4   other courts have found Nomadix’s law firm's hourly rates to be reasonable, and
 5   provided relevant excerpts of the American Intellectual Property Law Association’s
 6   (AIPLA) Report of the Economic Survey 2019. (Ex. 1, Dkt. No. 150-3; Mot. at 16-17;
 7   Declaration of William H. Shreve (“Shreve Decl.”) Ex. 14, Dkt. No. 147). Having
 8   reviewed the documents provided, the Court finds the rates for the law firm’s
 9   attorneys reasonable and commensurable with the average billing rates in the AIPLA
10   Survey. But the rates proffered for in-house counsel Hughes are slightly higher than
11   the average rates presented for attorneys with similar levels of experience in the
12   AIPLA Economic Survey. (Mot. at 14-15; Ex. 14, Dkt. No. 147). Nomadix attributes
13   this to Hughes’s “unique and deep knowledge of the legal and strategic issues
14   involving the present dispute and License Agreement” and involvement in the IPR
15   proceedings. (Mot. at 15). Though Hughes’s rates are slightly higher than Nomadix’s
16   law firm’s partners’ requested rates, they are not higher than the upper limits reported
17   for attorneys with comparable IP law experience in the AIPLA survey. (Ex. 14, Dkt.
18   No. 147). Thus, the Court finds the rates submitted to be reasonable and will not
19   speculate as to whether “different staffing decisions might have led to different fee
20   requests.” Moreno, 534 F.3d at 1115.
21         The Court also finds the hours expended to be reasonable. “[T]he fee applicant
22
23   7
       The twelve Kerr factors bearing on the reasonableness are: “(1) the time and labor
24   required, (2) the novelty and difficulty of the questions involved, (3) the skill requisite
     to perform the legal service properly, (4) the preclusion of other employment by the
25   attorney due to acceptance of the case, (5) the customary fee, (6) whether the fee is
26   fixed or contingent, (7) time limitations imposed by the client or the circumstances,
     (8) the amount involved and the results obtained, (9) the experience, reputation, and
27   ability of the attorneys, (10) the “undesirability” of the case, (11) the nature and length
     of the professional relationship with the client, and (12) awards in similar cases.”
28   Kerr, 526 F.2d at 70.
                                                10.
Case 2:19-cv-04980-AB-SK Document 178 Filed 08/06/20 Page 11 of 11 Page ID #:3026



 1   bears the burden of establishing entitlement to an award and documenting the
 2   appropriate hours expended and hourly rates. The applicant should exercise ‘billing
 3   judgment’ with respect to hours worked . . . and should maintain billing time records
 4   in a manner that will enable a reviewing court to identify distinct claims.” Hensley v.
 5   Eckerhart, 461 U.S. 424, 437 (1983). Here, Nomadix’s attorneys submitted
 6   contemporaneously prepared time entries for the time they spent on this matter,
 7   offering concrete and reliable evidence of the reasonable time spent on individual
 8   issues in this case. (See Shreve Decl. at Ex. 1). Having reviewed these time entries, the
 9   Court determines that they are sufficiently detailed and do not appear excessive.
10      (2) Deductions
11         Based on the foregoing analyses, the Court excludes $129,323—$125,870 for
12   expert witness fees and $3,453 for administrative tasks fees—from Nomadix’s
13   requested fee award. The total amount requested was $1,228,633 and after the
14   appropriate reduction of $129,323, the total amount awarded is $1,099,310.
15      V. CONCLUSION
16         For the foregoing reasons, the Court GRANTS Nomadix’s Motion for
17   Attorneys’ Fees and Costs and AWARDS Nomadix a total of $1,099,310 in
18   attorneys’ fees and $400 in taxable costs.
19
20
21   Dated: August 6, 2020           _______________________________________
22                                   HONORABLE ANDRÉ BIROTTE JR.
                                     UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28
                                              11.
